Title: From John Quincy Adams to George Washington Adams, 21 August 1820
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 21. August 1820
				
				Your Letter of the 13th: instt. is received and gave me pleasure—It would have been still more acceptable if it had contained your opinion of Prodicus’s Fable of the Choice of Hercules; your account of which is correct as far as it goes—Its first appearance is in the Memorabilia Socratis, of Xenophon, and is I think there represented not as written, but spoken in a dialogue. You will recollect I asked your opinion of the Fable and of its author, and observed that my question had some relation to the character of Socrates—Now this same Prodicus is one of the interlocutors in the Protagoras of Plato, a dialogue which I advise you to read with great attention during the vacation—Read it in the original Greek, and to facilitate your understanding it thoroughly read it also in the French Bibliotheque des Philosophes, where you will find two Translations of it; one by Dacier and the other by Grou. You may if you please send me a Review of the Protagoras—And in writing this Review, arrange for yourself a certain method of writing, which may serve you to perform the same operation with any other Book—For example; after having gone through the whole Dialogue, examine what is its Subject—It is a discussion between Socrates and Protagoras, in which several other persons occasionally interpose—I want you to tell me, what is the main question between them, and how each of them maintains his opinion. then to compare the reasoning on both sides, and judge which has the best of the argument—If there is a remarkable difference between the manner, of the two disputants, I wish you to state in what the difference consists; which of the two is best, and why—In the observations made, by other speakers, if there is any thing serving to shew the difference of their characters; note it down—Observe particularly the opinion that Socrates expresses of Prodicus, and compare it with what he says to him, and with what Prodicus says in reply—Notice the humour of the different speakers; the character of their discourse; whether grave or gay, plain spoken or ironical—If there is anything tending to shew the manners of the age and Country, in the time, the place, the Circumstances in which the dialogue occurs, let it not escape your attention—finally examine into the motive and design of Socrates in holding, and of Plato in writing the Dialogue. Study the Stile of the author, and enquire whether he might have told the Story in a better manner—In making up your judgment upon all this, my only recommendation to you is to avoid all partiality—You will find the notes both of Dacier and Grou, grossly partial on the side of Socrates; but do you judge for yourself—After going through this exercise you may further inform me, whether it does not shed new light upon your estimate of the character of Socrates.There was a prose translation of the Choice of Hercules, first published in the Tatler—That which you mention as being in the second Volume of the Preceptor, I have read or heard was written by Spence, and revised by Pope. Shenstone made a poem of it in the ordinary couplet verse; the other as you know is in ten lined Stanza’s—I prefer it much to Shenstone’s which is called the Judgment of Hercules.I am very sorry that you find the study of Mathematics unpleasant; but if you have profitably studied the choice of Hercules you will know that Toil is the price of all learning and all excellence—Among the sayings of the wise Men of Greece, I recommend to your meditation that of Periander of Corinth Μελέτη τό πᾶν.the more difficult you find mathematical studies, the more obstinately you should devote yourself to them—I can tell you why you make so little proficiency in them; it is not that you indulge your imagination, nor yet from the want of the faculty of discrimination—It is want of persevering application—want of resolution to bend your mind intensely to the study—I say it is not for the purpose of reproach, but of exhortation and intreaty. Whenever you become sensible of a defect in your own character let it be the steady purpose of your Soul to get the better of it—Never give up the cause of your own Understanding in despair.I shall speak to Mr Gales, and request him to have the papers for the Harvard College Athenaeum sent to Cambridge—I am glad you speak for the Boylston prize; and will only say, do not be discouraged, if you fail of obtaining it. Your affectionate father. 
				
					J. Q. A.
				
				
			